CITIES AND TOWNS
Although 11 O.S. 16.4 [11-16.4] (1977) contains no express requirement that a city or town, self insuring thereunder, maintain a sum of money in a separate or distinct fund to pay liability losses at the statutory rate, any city or town properly self insuring thereunder, would be required to have a sufficient sum of money legally available to it from which it could pay liability losses at the statutory rate, and the method and detail of such funding of self insurance is within the sound discretion of the governing body of such city or town.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following question: In order to be self insured under 11 O.S. 16.4 [11-16.4] (1977), is it necessary for a city or town to maintain cash or other liquid assets in a separate fund in the amounts provided by the statute, or is it necessary simply that the city or town have funds available in the amounts provided for by the statute to pay off any judgment that might be rendered against it? The pertinent portion of 11 O.S. 16.4 [11-16.4] (1977) reads as follows: "Every city or town shall provide liability insurance, or self-insurance in no less an amount than Ten Thousand Dollars ($10,000.00) one person, Twenty Thousand Dollars ($20,000.00) two or more persons, each occurrence for bodily injury and Five Thousand Dollars ($5,000.00) property damage, each occurrence, to compensate persons for bodily injury or property damage proximately caused by any negligent act of a member of a regularly constituted fire department in the cities and towns, whether volunteer or part-time or full-time member while in the performance of his duties, police department employee while in the performance of his duties or other municipal employees and officials while in the performance of duties constituting a governmental function of the municipality . . . ." The foregoing statute is silent as to the method and detail of funding self insurance by a city or town. This has apparently been left to the sound discretion of the governing body of a city or town. It would appear, however, that in order to be properly self insured thereunder, a city or town would be required to have a sufficient sum of money legally available to it from which to pay liability losses in accordance with 11 O.S. 16.4 [11-16.4] (1977).  It is, therefore, the opinion of the Attorney General that your question be answered as follows: Although 11 O.S. 16.4 [11-16.4] (1977) contains no express requirement that a city or town, self insuring thereunder, maintain a sum of money in a separate or distinct fund to pay liability losses, any city or town self insuring thereunder, would be required to have a sufficient sum of money legally available to it from which to pay liability losses in accordance with 11 O.S. 16.4 [11-16.4] (1977).  (GERALD E. WEIS)